CaMpbell, J.
Plaintiff sued defendant for the price of .a buggy sold him upon written order. Defendant under the general issue gave notice of a defense arising out of the non-delivery of a stage-wagon, purchased at the same time ,as the-buggy. The chief dispute on the trial arose out of a controversy whether these articles had been purchased in one transaction, or in two independent transactions, — it being ■claimed by plaintiff that there could be no recoupment, because there was no connection between the bargains.
The business was all done at once, but separate orders were given for the buggy and the stage-wagon, — each having *11 the elements of a bargain. The court below held that, having put the orders in this distinct shape, they must be regarded as having no bearing on each other, so that a fail-*111Tire by plaintiff to do as be agreed about one, could not be shown in reduction of recovery on the other.
This does not seem to us correct. Usually, when several things are done together, the various documents are treated as belonging to one transaction. Ve can see no good ground for holding these purchases to have been disconnected which would not have a similar effect on any number of purchases of separate articles at distinct prices. There was some testimony tending to show that a single price was •during the bargaining set upon the two vehicles. But whether this was so or not, they were in our judgment but two items of the same purchase, and ought not to be dealt with otherwise.
The court below erred in refusing to allow the recoupment to be considered, and in ordering a judgment for the full amount of plaintiff’s claim.
The other points, being mere matters of practice, and not likely to come up again in the same shape, we need not pass upon.
Judgment must be reversed with costs and a new trial .granted.
The other Justices concurred.